          Case 1:19-cv-10161-RWZ Document 25 Filed 07/22/20 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                               CIVIL ACTION NO. 19-10161-RWZ


                                           JOANNE ELIE

                                                   v.

                                   ANDREW SAUL, 1
                     Commissioner of the Social Security Administration



                                 MEMORANDUM OF DECISION

                                            July 22, 2020



ZOBEL, S.D.J.

         Joanne Elie (“plaintiff” or “claimant”) appeals a final decision by the

Commissioner of Social Security (“the Commissioner”) upholding an administrative law

judge’s (“ALJ”) termination of disability benefits, including Social Security Disability

Insurance (“SSDI”) under Title II of the Social Security Act, 42 U.S.C. §§ 401–433, and

Title XVI’s Supplemental Security Income (“SSI”), 42 U.S.C. §§1381–1385.

    I.   Background

         Ms. Elie is a 29-year-old woman with sickle cell anemia. Because of her illness,

she was deemed disabled in 2010. In 2016, the Social Security Administration began a



1Pursuant to Fed. R. Civ. P. 25(d), Andrew Saul has been substituted for Nancy A. Berryhill as
Commissioner of the Social Security Administration.
                                                   1
            Case 1:19-cv-10161-RWZ Document 25 Filed 07/22/20 Page 2 of 11



Continuing Disability Review (“CDR”), which included a hearing before an ALJ on

February 28, 2018. After the hearing, the ALJ found that, as of July 1, 2016, Ms. Elie

was no longer disabled under the terms of the Social Security Act and terminated the

associated benefits. On November 28, 2018, the Appeals Council denied Ms. Elie’s

request for review, making the ALJ’s ruling the final decision of the Commissioner for

purposes of review.

      a. Legal Standard

                        i. The Eight-Step Evaluation during Continuing Disability
                           Reviews
           During a CDR under Titles II and XVI, the ALJ follows an eight-step evaluation to

determine whether plaintiff remains disabled. See 20 C.F.R. §§ 404.1594(f),

416.994(b)(5). After each step, unless the ALJ finds that disability is definitively

terminated or continued, she proceeds to the following question. I summarize them

briefly here, elaborating only on those that are relevant to the present analysis:

           1) Is the claimant now engaged in substantial gainful activity? 2 See id. §

404.1594(f)(1). If she is and has completed a Trial Work Period, disability ends. Id.

           2) Does the claimant have an impairment or combination of impairments which

meets or equals the severity of an entry in the Listing of Impairments, id. § 404, Subpt.

P, App. 1? See id. §§ 404.1594(f)(2), 416.994(b)(5)(i). If she does, disability is found to

continue. Id.




2   Step one only applies to Title II benefits.
                                                  2
        Case 1:19-cv-10161-RWZ Document 25 Filed 07/22/20 Page 3 of 11



       3) Has there been medical improvement, defined as “any decrease in the

medical severity of [claimant’s] impairment(s) present at the time of the most recent

favorable medical decision,” id. §§ 404.1594(b)(1), 416.994(b)(1)(i)? See id. §§

404.1594(f)(3), 416.994(b)(5)(ii). If the answer is yes, the ALJ proceeds to step four;

otherwise, to step five. Id.

       4) Was the medical improvement related to claimant’s ability to work? See id. §§

404.1594(f)(4), 416.994(b)(5)(iii). If so, she jumps to step six; if not, to step five. Id.

       5) Step Five considers several exceptions that could mandate continuance or

termination of benefits, but they do not apply in this case. See id. §§ 404.1594(f)(5),

416.994(b)(5)(iv).

       6) Are all the claimant’s impairments (in combination) severe, meaning do they

“significantly limit [her] physical or mental ability to do basic work activities,” id. §§

404.1520(c), 416.920(c)? See id. §§ 404.1594(f)(6), 416.994(b)(5)(v). Disability ends if

her impairments are not severe. If they are, the ALJ will determine the claimant’s

residual functional capacity (“RFC”), “the most [a claimant] can still do despite [her]

limitations.” 20 C.F.R. § 404.1545(a)(1); 20 C.F.R. § 416.945(a)(1). When the RFC

fails to show a “significant limitation of [claimant’s] ability to do basic work activities,” the

disability benefit is terminated. Id. §§ 404.1594(f)(6), 416.994(b)(5)(v).

       7) Considering claimant’s RFC, can she return to her past relevant work? See id.

§§ 404.1594(f)(7), 416.994(b)(5)(vi). Disability stops for someone who can do so. Id.




                                                3
         Case 1:19-cv-10161-RWZ Document 25 Filed 07/22/20 Page 4 of 11



        8) Considering the RFC again, can the claimant do other work? See id. §§

404.1594(f)(8), 416.994(b)(5)(vii). If so, disability likewise ends. Id.

                    ii. Standard of Review
        The Commissioner’s 3 findings of fact are conclusive when they are based on the

correct legal standard and supported by substantial evidence. 42 U.S.C. § 405(g);

Seavey v. Barnhart, 276 F.3d 1, 10 (1st Cir. 2001). That standard is “not high” and only

requires “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). So long as the

Commissioner’s determinations are supported by substantial evidence, they must be

affirmed, “even if the record arguably could justify a different conclusion.” Rodriguez

Pagan v. Sec’y of Health & Human Servs., 819 F.2d 1, 3 (1st Cir. 1987) (per curiam).

        The reviewing court cannot, however, cherry pick evidence supporting the

Commissioner’s decision and then determine if it is substantial. Instead, the court must

“examine the record as a whole, including whatever in the record fairly detracts from the

weight of the [Commissioner’s] decision.” Rohrberg v. Apfel, 26 F. Supp. 2d 303, 306

(D. Mass. 1998) (quoting Glenn v. Shalala, 21 F.3d 983, 984 (10th Cir. 1994)).

        Information “without a basis in evidence having rational probative force” is not

substantial evidence. Consolidated Edison, 305 U.S. at 230 (defining substantial

evidence for purposes of reviewing findings of the National Labor Relations Board). If



3After the Appeal’s Council’s denial of review, the decision of the ALJ became the final decision of the
Commissioner. See 20 C.F.R. §§ 404.981, 416.1481.
                                                     4
           Case 1:19-cv-10161-RWZ Document 25 Filed 07/22/20 Page 5 of 11



the Commissioner has committed a factual error in evaluating a claim, the court may

decline to uphold her findings. Manso-Pizarro v. Sec’y of Health and Human Servs., 76

F.3d 15, 16 (1st Cir. 1996) (per curiam) (quoting Sullivan v. Hudson, 490 U.S. 877, 885

(1989)).

      b. Facts

                       i. Ms. Elie’s Medical History
          The main symptom of sickle cell disease is pain, often caused by “vaso-

occlusive” crises, which Ms. Elie generally manages at home with the pain medications

oxycodone and morphine. When a crisis is too severe, however, she has to go to the

hospital, including in December 2014, February 2015, May 2015, February 2016, 4 April

2017, and December 2017.3

          She is treated by hematologist Dr. Lillian McMahon. At an August 15, 2016,

appointment, plaintiff said she was having sickle-cell-related pain every two to three

weeks, a higher frequency than normal because of the summer heat. She also was not

taking prophylactic medicine for the pain crises because she did not feel “sick enough.”

Ms. Elie had a pain crisis in September 2016 during which she reportedly lost fifteen

pounds, and which she mentioned at an unrelated gynecological appointment in

November 2016. She returned to Dr. McMahon on November 14, 2016, when she had

pain “off and on, relieved by oxycodone, morphine, or ibuprofen, depending on the

intensity of her pain.” On February 13, 2017, the doctor noted Ms. Elie had had a mild

crisis several weeks prior which was managed with morphine and oxycodone. Dr.


4   Because she ran out of or could not get her medications.
                                                      5
         Case 1:19-cv-10161-RWZ Document 25 Filed 07/22/20 Page 6 of 11



McMahon also documented that plaintiff was having infrequent vaso-occlusive crises

and was still not taking prophylactic medication because she was, according to the

records, “not sick enough.” At a follow-up appointment to her April 2017 visit to the

Boston Medical Center Emergency Department, Ms. Elie told Dr. McMahon her pain

was gradually decreasing after discharge and was at a level three or four out of ten,

allowing her to get back to regular activities. By June 10, she was back to her baseline

chronic pain and the doctor advised her to increase her fluid intake during the hot days

ahead to avoid more crises. In both October 2017 and January 2018, plaintiff told Dr.

McMahon she was taking oxycodone about three times a month.

       Over the course of her treatment, Ms. Elie worked as a cashier, a security guard,

and a production assistant. 5 She discussed that employment with Dr. McMahon. In

August 2015, she said she was able to work with “minimal interference” from the

disease. At later visits, the doctor logged that plaintiff continued to work, including 20-

30 hours per week in October 2017 and January 2018.

                   ii. The Disability Proceedings
       At the hearing, plaintiff and a Vocational Expert (VE) testified. The VE concluded

that Ms. Elie would not be able to maintain employment if, because of her pain

symptoms, she were absent two days per month or 15% of the workday. Dr. McMahon

also provided a treating source statement, which said:

               This is to certify that Ms. Joanne Elie is my patient . . . . She
               has sickle cell anemia, a serious, chronic inherited disorder

5It was also stated, including in Dr. McMahon’s notes, that Ms. Elie worked as a laundromat manager,
but she clarified at the hearing that she never held that job, only applied for it.
                                                   6
            Case 1:19-cv-10161-RWZ Document 25 Filed 07/22/20 Page 7 of 11



                   of her red blood cells. She has had complications of her
                   disease including acute chest syndrome and repeated
                   episodes of vaso-occlusive pain crises. She has pain crisis
                   up to 3 times in a month and had to be the emergency room
                   [sic]. Due to her chronic pain, she will be out of the office at
                   least one day in a week if she has a regular job.
In addition, the ALJ reviewed reports from two consulting experts, Dr. Birendra Sinha

and Dr. Linda Margiloff, who both found that Ms. Elie’s condition no longer met a listing.

They also opined she did not need any environmental limitations and could: lift

occasionally 20 pounds and frequently 10 pounds; stand and/or walk for a total of at

least two hours in an eight-hour workday; and sit for a total of about six hours in an

eight-hour workday (among other findings not pertinent to this analysis). They did not

say Ms. Elie would be off task or absent from work as a result of her disease.

           In the eight-step evaluation, the ALJ found that Ms. Elie’s condition no longer met

a listing. 6 But she did determine that Ms. Elie’s current impairments were sickle cell

disease and back pain and, in combination, they are severe (step six). Based on these

ailments, the ALJ found Ms. Elie’s RFC to be:

           the ability to perform light work . . . except that the claimant can
           occasionally lift and carry 20 pounds and frequently lift and carry 10
           pounds. She can sit for 6 hours in an 8-hour workday and stand or walk
           for a total of 2 hours in an 8-hour workday. She can occasionally climb
           ramps and stairs, ladders ropes and scaffolds, balance, stop, kneel,
           crouch, and crawl. She must avoid concentrated exposure to pulmonary
           irritants such as dust, gas, fumes and poor ventilation. She must avoid
           concentrated exposure to hazards, such as heavy machinery, moving
           mechanical parts and unprotected heights, and must avoid concentrated
           exposure to extreme cold, heat, humidity, and wetness.




6   The plaintiff does not dispute this finding.
                                                   7
        Case 1:19-cv-10161-RWZ Document 25 Filed 07/22/20 Page 8 of 11



(emphasis added). Based on this RFC, she determined that there were jobs plaintiff

could perform (step eight), and, therefore, terminated Ms. Elie’s disability benefits.

 II.   Discussion

       The ALJ’s decision is not supported by substantial evidence. First, the

consultative examinations on which she relies both have a serious flaw. Namely,

neither doctor found that Ms. Elie would need to limit her exposure to extreme cold or

heat. This patently contradicts Ms. Elie’s medical records. In August 2016, she told Dr.

McMahon the summer heat was increasing her pain frequency. A month later, the

same doctor noted that Ms. Elie struggled to work in hot weather. Plaintiff had to go to

the emergency department in December 2017, when waiting outside in the cold for a

bus caused a pain crisis. Finally, in April 2017, she explained to emergency department

staff that her pain crisis was triggered by vigorous exercise and the cold weather. The

ALJ herself even incorporated these temperature limitations into the RFC, which

restricts exposure to “extreme cold, heat, humidity, and wetness.” It appears to be

basic medical knowledge that avoiding such environmental exposure is a way to

manage sickle cell disease’s symptoms. See Sickle Cell Anemia, Mayo Clinic (last

visited Mar. 2, 2020, 11:03 AM), https://www.mayoclinic.org/diseases-conditions/sickle-

cell-anemia/diagnosis-treatment/drc-20355882; Living With Sickle Cell Disease: What

Helps, WebMD (last visited Mar. 2, 2020, 11:04 AM), https://www.webmd.com/a-to-z-

guides/living-with-sickle-cell#1; Complications and Treatments of Sickle Cell Disease,

Centers for Disease Control and Prevention (last visited Mar. 2, 2020, 11:06 AM),

https://www.cdc.gov/ncbddd/sicklecell/treatments.html. The omission of this limitation,

                                             8
        Case 1:19-cv-10161-RWZ Document 25 Filed 07/22/20 Page 9 of 11



therefore, calls into question the thoroughness and accuracy of the entirety of the

consulting experts’ opinions. Indeed, they seem to have focused on what weight

petitioner could carry or how long she could sit while ignoring that Ms. Elie’s pain crises

appear to incapacitate her on a somewhat random, but regular basis. “[A] reasonable

mind cannot accept their opinions as adequate to support” a finding of no disability.

Biestek, 139 S. Ct. at 1154 (2019).

       At the same time, the ALJ’s assessment of Dr. McMahon’s statement was

erroneous. In her opinion, the ALJ discounted the treating physician’s opinion for three

reasons. First, it was unclear how the doctor reached her conclusions because she

cites to no supporting evidence. This is true. Second, the ALJ declared the opinion

inconsistent with the doctor’s own treatment notes (which include “normal physical

examination findings”) and that the doctor incorrectly stated plaintiff is treated in the

emergency department three times a month. Finally, she believed the opinion did not

have substantial support from the other evidence, including other “normal” physical

examinations.

       There are two primary issues with this analysis. First, the ALJ appears to have

simply misread the doctor’s letter. She asserted that Dr. McMahon “erroneously

reported that the claimant requires treatment in the emergency department three times

a month.” What the doctor said, however, was that “[Ms. Elie] has pain crisis up to 3

times in a month and had to be [in] the emergency room.” That statement does not

specify whether the pain crises must be treated at home or at the hospital; instead it



                                              9
       Case 1:19-cv-10161-RWZ Document 25 Filed 07/22/20 Page 10 of 11



merely says that at some point she had to be in the emergency room. Thus, read

correctly, this statement is consistent with treatment notes and medical records.

       Second, it is unclear what the ALJ means by “normal” physical examinations.

Ms. Elie consistently reported sickle cell symptoms and pain crises to healthcare

providers. Furthermore, ‘[o]ccasional symptom-free periods—and even the sporadic

ability to work—are not inconsistent with disability.” Jajo v. Astrue, 273 Fed. Appx. 658,

661 (9th Cir. 2008) (quoting Lester v. Chater, 81 F.3d 821, 833 (9th Cir. 1995), as

amended, (Apr. 9, 1996)).

       The ALJ must give controlling weight to a treating opinion when it is well-

supported by medically acceptable clinical techniques and is not inconsistent with other

substantial evidence in the record. 20 C.F.R. § 416.927(c)(2). If she finds it does not

meet those criteria, she must still assess its reliability based on 1) the length and

frequency of treatment; 2) the nature and extent of relationship with plaintiff; 3)

supportability; 4) consistency with the record as a whole; and 5) the doctor’s

specialization. id. §§ 404.1527(c)(2)-(5), 416.927(c)(2)-(5). Because of the errors

discussed above, the appropriate weight was not given to the treating doctor’s opinion.

       Dr. McMahon wrote that Ms. Elie would be off work once a week. The Vocational

Expert testified that absence more than twice a month would make plaintiff

unemployable. After assigning appropriate weight to the medical experts, it is clear that

the plaintiff is still disabled and that the ALJ’s decision is not supported by substantial

evidence.


                                             10
         Case 1:19-cv-10161-RWZ Document 25 Filed 07/22/20 Page 11 of 11



III.    Conclusion

        Plaintiff’s Motion to Reverse the Order of the Commissioner (Docket # 13) is

ALLOWED. Judgment may be entered accordingly.




       July 22, 2020                               /s/ Rya W. Zobel
             DATE                                  RYA W. ZOBEL
                                         SENIOR UNITED STATES DISTRICT JUDGE




                                            11
